Name: Council Regulation (EEC) No 2060/92 of 30 June 1992 fixing the amount of aid in respect of silkworms for the 1992/93 rearing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215 / 20 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2060/ 92 of 30 June 1992 fixing the amount of aid in respect of silkworms for the 1992 /93 rearing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 845 / 72 of 24 April 1972 laying down special measures to encourage silkworm rearing 0 ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 2 of Regulation (EEC ) No 845 / 72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers , taking into account the state of the market in coconns and raw silk , of foreseeable trends on that market and of import policy; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below , HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 rearing year , the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845 / 72 shall be fixed at ECU 111,81 per box of silkworm eggs used . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 April 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 100 , 27. 4 . 1972 , p. 1 . Last amended by Regulation (EEC) No 2059 / 92 ( see page 19 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 37 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 .